Citation Nr: 1422766	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to August 2001, and from July 2005 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified before the undersigned in January 2014.  A copy of the hearing transcript has been associated with the record.

While the Veteran's claims were denied by the RO in September 2009, additional service treatment reports have been associated with the record since that prior denial.  Where additional and relevant service department records have been received that existed and were reasonably identified by the Veteran at the time of prior adjudications, the claim is to be readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(C)(1). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not contain a diagnosis of hearing loss, for either ear, per VA regulations, at this time.

2.  Tinnitus had its onset in or is otherwise attributable to service.  

CONCLUSION OF LAW

1.  Hearing loss was neither incurred in nor aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran has claimed that he suffers from hearing loss and tinnitus which are etiologically-related to his period of active service.  Specifically, he contends that he was stationed by the flight line during his periods of active duty.

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they became disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Turning to the Veteran's period of active service, in-service treatment records are silent for reports, diagnoses, or treatment for any audiological disorder.  Post-service, a private audiogram dated in December 2010 revealed a single data point over 20 dB at 3000 Hz, in one ear only, and that reading did not reach 30 dB.  The provider indicated that the Veteran's ears were clear and unremarkable, bilaterally.  No other audiological evidence is currently associated with the record to indicate greater severity.  

As such, the Veteran has not demonstrated a current diagnosis of hearing loss per VA regulations.  See 38 C.F.R. § 3.385.

Based on the above evidence, the Board finds that entitlement to service connection for hearing loss is not warranted at this time.  The weight of the evidence does not show that the Veteran has had a diagnosis of any such disorder.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, without a current diagnosis for his claimed condition, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  While the Veteran's hearing may not be as good as it once was, the evidence of record clearly indicates that it is within a range of normal for VA purposes, at this time. 

Regarding the Veteran's tinnitus claim, the Board notes that the record does not contain a current diagnosis of tinnitus.  However, during his January 2014 Board hearing, he testified that the second page of a private medical report, missing from the claims file, noted the Veteran's complaints of ringing in the ears.  As such, the Board conceded that the Veteran reported this symptomatology to a medical professional.  The Veteran further testified that he was exposed to "massive" noise exposure during service.  See Transcript, p. 2.  He insisted that his camp was situated beside the flight line, and that the French troops would fly directly overhead, resulting in pain.  See Transcript, p. 11.

Turning to lay evidence now of record, the Veteran is competent to report in-service symptomatology, such as buzzing in the ears, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, the Veteran's lay statements have been afforded significant probative value due to their competency in the context of this appeal for service connection for tinnitus.  

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current tinnitus reports.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In fact, the Veteran's own statements are the only evidence of record to establish a current diagnosis for this disorder.  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity. 

While VA could undertake additional development to clarify the etiology of the Veteran's reported tinnitus, based on the Veteran's competent testimony, the inherently subjective nature of audiological symptomatology, and his purported exposure to acoustic trauma in service, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted. 

The Duty to Assist

The Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the Veteran's claim for entitlement service connection for tinnitus is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

As for the Veteran's hearing loss claim, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in July and August 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in January 2010.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As to the Veteran's hearing loss claim, the Board finds that a VA examination is not necessary to determine whether this issue is related to his period of honorable service, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained above, the Veteran's service treatment records were negative for any reports or diagnosis for hearing loss in either ear, and the record is silent for any current diagnosis of hearing loss within applicable VA regulations, or competent medical evidence of a probative link to service for any such disorder.  In light of these findings, the requirements of McLendon have not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for this issue.  The private medical record clearly indicates the Veteran does not have hearing loss for VA purposes at this time.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.  If the Veteran believes that his hearing has become worse, he can reapply the claim at the RO.  However, at this time, there is no such indication. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Here, the Veteran has also claimed entitlement to service connection for an acquired psychiatric disorder, specifically PTSD, resulting from anxiety from alarms triggered by possible security threats.  The Veteran reported another in-service stressor as well, which included witnessing the retrieval of the bodies following a collision of two helicopters.  

The Veteran first claimed that he witnessed the collision, which resulted in six deaths, and actually helped to retrieve the bodies, but later stated that he only witnessed the retrieval of 10 dead bodies following the incident.  Per an August 2009 Formal Finding, it was determined that the information required to verify the Veteran's purported stressor was in sufficient to send to the Marnie Corps Historical Center (MCHC).  However, the Veteran submitted an expanded stressor statement in October 2011 which he indicated that the event took place in February 2006 while working with the Joint Intelligence Center/Joint Operations Center (JIC/JOC) at Camp Lemonier.  Per the Veteran, the two helicopters went down in the Gulf of Aden.  The Veteran noted that he was able to see the bodies as they were recovered, ten in total.  He further asserted that one of the Marines killed was Sergeant Fordyce, whom he associated with on base.

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2013).  

The Board notes that the first stressor, feeling afraid when hearing warning alarms, may fall within the text of the updated PTSD regulations, in that the event(s) described by the Veteran could be related to the fear of hostile military or terrorist activity.  

As to the second, however, the RO pointed out in a February 2012 Formal Finding that the information provided by the Veteran with regard to Sergeant Fordyce was published on a non-military website.  

As to the Veteran's claims that he saw dead bodies during his part in the mission, it was noted that those statements were directly contradicted by the Veteran's own Post-Deployment Health Assessment dated in June 2006.  

At that time, the Veteran denied seeing anyone wounded, killed, or dead.  As such, the RO determined that further research from the Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA) was not necessary due to this conflict of information.

While there is no indication of a PTSD diagnosis during active service, or any other acquired psychiatric disorder, post-service VA treatment records (Vet Center) indicate a current diagnosis of PTSD.  A December 2010 Vet Center report noted a PTSD diagnosis, as well as in-service stressors consisting of the helicopter crash and warning alarms, though it is not clear as to whether the Veteran's diagnosis met DSM-IV criteria, or whether the provider who made the assessment was a VA psychologist or psychiatrist.  On the report, the provider is noted to be a "Counselor."

The Board further notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon.  Taking into account the Veteran's PTSD diagnosis of record, his claim for service connection must be remanded for a VA psychiatric examination so as to determine whether any current psychiatric diagnosis is etiologically-related to his period of active service.  Should the examiner diagnose the Veteran with PTSD, it must be noted as to whether that diagnosis is the result of the fear of hostile military or terrorist activity during the Veteran's period of active service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule a VA psychiatric examination to assess the severity and etiology of any currently-diagnosed psychiatric disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, as well as prior VA medical evidence of record.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

a. Whether it is at least as likely as not that any acquired psychiatric disorder (if any) had its onset in service or is otherwise etiologically-related to service.  The Veteran's reports of anxiety regarding warning alarms during his period of service should be discussed.  

b. If it is determined that the Veteran carries a current diagnosis of PTSD, the examiner should comment on whether that diagnosis is related to the fear of hostile military and/or terrorist activity during the Veteran's period of active duty.  The Board points out that the Veteran's stressor involving a helicopter collision was not able to be verified due to a post-deployment report in which the Veteran denied witnessing any individuals who were injured or dead.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  The Veteran's overall credibility should be addressed if possible (but not required). 

2.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


